DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner attempted to contact John R. King (Reg. No. 34,362) via telephone on 08/29/2022 in order to expedite prosecution of this application via Examiner’s Amendment and Terminal Disclaimer.  However, the call was not returned.

Response to Amendment
The Preliminary Amendment filed 03/08/2022 has been entered.  Claim 1 is cancelled; claims 2-21 are new.  Claims 2-21 are pending.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:

Claim 2 recites “pushing the second set of network settings to the at least one media agent such that the second set of network settings configures second connection of the at least one media agent with the storage proxy” (line 11, emphasis added), which lacks an article.  Examiner suggests the amendment “configures a second connection”.

Claim 10 recites “storage manager executing on one or more computer processors” (line 2, emphasis added), which lacks an article.  Examiner suggests the amendment “a storage manager”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,535.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the patented claims.  For example, compare instant claim 2 with patented claim 1:

U.S. Pat. 11,223,535
App. No. 17/456,863
1. A computer-implemented method comprising:
2.  A computer-implemented method comprising:
receiving a request to configure a plurality of client computing devices to communicate with a plurality of media agents according to a network topology, wherein the request specifies a client proxy associated with the plurality of client computing devices and a storage proxy associated with the plurality of media agents; and

for each respective client computing device of the plurality of computing devices:

determining a storage policy associated with the client computing device, wherein the storage policy includes information that indicates a manner in which primary data generated by the client computing device is to be backed up onto one or more secondary storage devices;

identifying, based at least in part on the information included in the storage policy, at least one media agent from that plurality of media agents that is configured to facilitate the backup of the primary data onto the one or more secondary storage devices;
identifying, at least one media agent from a plurality of media agents that facilitate backup of primary data onto one or more secondary storage devices;
generating a first set of network settings for the client computing device, wherein the first set of network settings is usable to configure the client computing device to communicate with the at least one media agent, the client proxy specified by the request, and the storage proxy specified by the request;
generating a first set of network settings usable to configure a client computing device to communicate with a client proxy;
generating a second set of network settings for the at least one media agent, wherein the second set of network settings is usable to configure the at least one media agent to communicate with the client computing device, the client proxy, and the storage proxy;
generating a second set of network settings usable to configure the at least one media agent to communicate with a storage proxy;
pushing the first set of network settings to the client computing device such that the first set of network settings configures the client computing device to connect to the at least one media agent, the client proxy, and the storage proxy; and
pushing the first set of network settings to the client computing device such that the first set of network settings configures a first connection of the client computing device with the client proxy; and
pushing the second set of network settings to the at least one media agent such that the second set of network settings configures the at least one media agent to connect to the client computing device, the client proxy, and the storage proxy.
pushing the second set of network settings to the at least one media agent such that the second set of network settings configures second connection of the at least one media agent with the storage proxy.


	Independent claims 10 and 16 of the instant application recite similar limitations to instant claim 1 and are anticipated by patented claims 9 and 15.  Dependent claims 3-9, 11-15, and 17-21 of the instant application are also anticipated by dependent claims 2-8, 10-14, and 16-20 of the patent.  Accordingly, claims 2-21 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the primary data generated by the client computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as while claim 2 previously recites “primary data” (line 3) and “a client computing device” (line 4), the claims do not recite that such primary data is generated by such a client computing device.  Examiner suggests the amendment “primary data generated by a client computing device…[[a]] the client computing device” in claim 1, lines 3-5.

Claim 11 recites the limitation "the primary data generated by the client computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as while claim 10 previously recites “primary data” (line 5) and “a client computing device” (line 6), the claims do not recite that such primary data is generated by such a client computing device.  Examiner suggests the amendment “primary data generated by a client computing device…[[a]] the client computing device” in claim 10, lines 5-6.

Allowable Subject Matter
Claims 2-21 are objected to as being allowable upon the filing of a proper Terminal Disclaimer and if amended to overcome the above rejections under 35 U.S.C. 112 accordingly.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[00230]-[00237], Fig. 10, and recited in independent claims 2, 10, and 16, in particular comprising:
identifying, at least one media agent from a plurality of media agents that facilitate backup of primary data onto one or more secondary storage devices;
generating a first set of network settings usable to configure a client computing device to communicate with a client proxy;
generating a second set of network settings usable to configure the at least one media agent to communicate with a storage proxy;
pushing the first set of network settings to the client computing device such that the first set of network settings configures a first connection of the client computing device with the client proxy; and
pushing the second set of network settings to the at least one media agent such that the second set of network settings configures second connection of the at least one media agent with the storage proxy (claim 1; similarly recited in claims 10 and 16).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441